Appeals by the People from (1) a decision of the County Court, Suffolk County (Gazzillo, J.), dated December 8, 2005, made after a hearing, and (2) an order of the same court dated December 15, 2005, which, upon the decision, designated the defendant a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the appeal from the decision dated December 8, 2005, is dismissed, without costs or disbursements, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence to support the County Court’s order to designate the defendant a level two sex offender. The order thus will not be disturbed on appeal (see People v Burgos, 39 AD3d 520 [2007]; People v Abdullah, 31 AD3d 515, 516 [2006]; People v Inghilleri, 21 AD3d 404, 406 [2005]). Schmidt, J.P., Crane, Krausman and Dickerson, JJ., concur.